****************************************************************
 The ‘‘officially released’’ date that appears near the
beginning of this opinion is the date the opinion was
released as a slip opinion. The operative date for the
beginning of all time periods for filing postopinion
motions and petitions for certification is the ‘‘officially
released’’ date appearing in the opinion.
 This opinion is subject to revisions and editorial
changes, not of a substantive nature, and corrections
of a technical nature prior to publication in the
Connecticut Law Journal.
****************************************************************
                        IN RE JA’MAIRE M.*
                            (AC 43710)
                        Lavine, Alvord and Cradle, Js.

                                   Syllabus

The respondent father appealed to this court from the judgment of the trial
   court terminating his parental rights with respect to his minor child.
   The child had previously been adjudicated neglected, but the father was
   not a party to the neglect petition filed by the petitioner, the Commis-
   sioner of Children and Families, and did not participate in the neglect
   proceeding because the mother claimed another man was the father of
   the child. Following the results of a paternity test, the trial court joined
   the father into the case and, thereafter, the trial court ordered specific
   steps for the father and the Department of Children and Families
   amended its permanency plan to focus on reunification with the father.
   The father did not fulfill the court-ordered steps and subsequently, the
   petitioner sought termination of the father’s parental rights pursuant to
   statute (§ 17a-112), which the trial court granted. On appeal, the father
   claimed that the trial court erred by predicating its termination of paren-
   tal rights judgment on the prior neglect adjudication, which he claimed
   was rendered improperly because the child was adjudicated neglected
   in his absence and he had no opportunity to plead. Held that the trial
   court did not err in terminating the respondent father’s parental rights
   by relying on a finding that the child was neglected, which was made
   at a previous proceeding at which the father was not a party, as the
   father’s unpreserved claim was an impermissible collateral attack on a
   validly rendered final judgment of neglect; the father’s absence from
   the neglect proceeding did not deprive him of any due process because,
   although the father was immediately joined into the case and advised
   of the remedies available to him to contest the neglect adjudication,
   the father acquiesced in the judgment of neglect and did not at any time
   avail himself of the avenues to challenge it, by filing a motion to open
   the judgment or to revoke commitment, and the important public policy
   interests inherent in juvenile cases reinforced the need for timely resolu-
   tions of disputed issues; furthermore, the department attempted to work
   with the father with the goal of reunification through satisfaction of
   court-ordered specific steps, but the father failed to fully meet the criteria
   in the specific steps and then failed to appear both at his plea date and
   at the termination of parental rights trial.
      Argued September 8—officially released November 20, 2020**

                             Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of New Haven, Juvenile
Matters, and tried to the court, Marcus, J.; judgment
terminating the respondents’ parental rights, from
which the respondent father appealed to this court.
Affirmed.
  Albert J. Oneto IV, assigned counsel, for the appellant
(respondent father).
  Seon Bagot, assistant attorney general, with whom,
on the brief, were William Tong, attorney general, and
Benjamin Zivyon, assistant attorney general, for the
appellee (petitioner).
                           Opinion

   LAVINE, J. The respondent father, Randy F., appeals
from the judgment of the trial court terminating his
parental rights with respect to his minor child pursuant
to General Statutes § 17a-112 (j). On appeal, the respon-
dent claims that, in terminating his parental rights, the
trial court improperly relied on a finding that the child
was neglected, which was made at a previous proceed-
ing at which the respondent was not present.1 Because
the respondent’s appeal constitutes an impermissible
collateral attack on the neglect judgment, we affirm the
judgment of the trial court terminating his parental
rights.
   The following facts and procedural history set forth
in the court’s memorandum of decision and the record
are relevant to this appeal. The child was born in
November, 2016, to the respondent and E, the child’s
mother. E indicated to agents of the Department of
Children and Families (department) that the man with
whom the child was living, J, was his biological father.
In August, 2017, when the child was nine months old, a
department investigation into the child’s circumstances
resulted in an adjudication that the child was neglected.
  Prior to the neglect proceeding, on August 10, 2017,
the department received a report that the child had been
admitted to Yale New Haven Hospital for emergency
medical treatment. E’s whereabouts were unknown and
the putative father, J, who was not named on the child’s
birth certificate, lacked medical decision-making
authority. After investigating the child’s circumstances
and instituting a ninety-six hour hold on the child, the
petitioner, the Commissioner of Children and Families
(commissioner),2 obtained temporary custody of the
child and filed a neglect petition.
   On October 19, 2017, the court held a hearing to
address the commissioner’s neglect petition. The court
dismissed J from the case on the basis of a department
ordered paternity test, which established that he was
not, in fact, the child’s biological father. E testified that
the respondent was the child’s father. She entered a
plea of nolo contendere to the neglect petition, which
the court accepted. Finding that the child was neglected
and had been permitted to live in conditions injurious
to his well-being, the court determined on the record
that it was in the best interest of the child for him to
be committed to the custody of the commissioner. The
court thus adjudicated the child neglected at the Octo-
ber 19, 2017 hearing and committed him to the custody
of the commissioner pending further order of the court.
After the neglect adjudication, the commissioner moved
to cite the respondent into the case as a party on Octo-
ber 27, 2017. The court granted the motion. The commis-
sioner filed a petition seeking commitment of the child
to the commissioner’s custody, and, after efforts to
locate the respondent were unavailing, the department
gave notice by publication in the New Haven Register.
   On December 28, 2017, the department and the
respondent appeared before the court for a hearing on
the respondent’s status. The court informed the respon-
dent that the child had been adjudicated neglected and
was in the care of the department. The court also
informed the respondent that ‘‘[y]ou have the right to
have a hearing moving forward on any future changes
in the case. . . . Your lawyer is the one you need to
talk to about the case. . . . You have a right to have
any dispositional hearing at this point as to the issue
of neglect and then on any new petitions that may be
forthcoming in the future. You understand your rights
I’ve just explained them to you?’’ The respondent
replied in the affirmative. Subsequently that day, the
court appointed an attorney for the respondent. The
court ordered a paternity test pursuant to the commis-
sioner’s outstanding motion.
   On April 10, 2018, the court found, on the basis of
the paternity test, that the respondent was, in fact, the
child’s father. A permanency plan hearing was held on
June 28, 2018, before the court, at which the commis-
sioner proposed termination of parental rights and
adoption. The respondent objected. Subsequently, in
July, 2018, the commissioner moved to amend the per-
manency plan with a new focus on reunification and
to order specific steps for the respondent. The court
granted the commissioner’s motion on August 2, 2018,
and ordered specific steps for the respondent.3
   The department took measures to facilitate visitation
between the child and the respondent pursuant to the
permanency plans and specific steps, but the respon-
dent failed to satisfy the specific steps set out for him.
As a result, following a preliminary hearing, the commis-
sioner filed a petition on July 1, 2019, seeking the termi-
nation of the respondent’s parental rights pursuant to
§ 17a-112. The commissioner alleged that the child had
been found in a prior proceeding to have been
neglected, that the father had failed to achieve a suffi-
cient degree of personal rehabilitation as would encour-
age the belief that, within a reasonable time, considering
the age and the needs of the child, he could assume a
responsible position in the child’s life, and that it was
in the child’s best interest for the respondent’s parental
rights to be terminated. In its social study, the depart-
ment detailed the reasonable efforts it had made to
reunify the child with the respondent.4
   The respondent defaulted on the commissioner’s peti-
tion for the termination of his parental rights. Following
abode service on July 10, 2019, the respondent failed
to appear on his plea date of July 30, 2019. The court
scheduled a trial for September 5, 2019, to consider the
termination of parental rights petition. The respondent
failed to attend the trial. At trial, James Roth, a social
worker for the department, testified as to the depart-
ment’s repeated efforts to reach the respondent. Roth
characterized the respondent’s progress as follows: ‘‘As
far as [the] father, he would take about a step forward
and twenty steps back. He would go to these fatherhood
programs and then the next thing you know he would
be arrested for a larceny or he would all of a sudden
not show up or not show up to a visit and then—so he
showed very minimal progress up until now, which has
been no progress at all.’’ Roth testified that he did not
see any improvement from either parent and that the
respondent had not demonstrated any stability. Roth
opined that termination of parental rights and adoption
were in the child’s best interest.
   On November 7, 2019, the court signed a transcript
of its September 9, 2019 oral decision terminating the
respondent’s paternal rights pursuant to § 17a-112 (j)
(3) (B) (i). In the adjudicative portion of its decision,
the court found that ‘‘the child has been found in a
prior proceeding to have been neglected or uncared
for.’’ The court found that the department had made
reasonable efforts to reunify the respondent and the
child through visits and counseling services, but ‘‘[t]he
[respondent] is also unable or unwilling to benefit from
those reunification efforts.’’5 The court further found,
by clear and convincing evidence, that the respondent
had failed to achieve such a degree of personal rehabili-
tation as would encourage the belief that, within a rea-
sonable time, considering the age and the needs of the
child, he could assume a responsible position in the
child’s life. Finally, the court found that the respondent
did not appear in the termination of parental rights
case, despite having been notified by both Roth and
the department during its last contact with the respon-
dent in early August, 2019.
   In the dispositional portion of its decision, the court
considered and made findings as to each of the seven
factors in § 17-112 (k) on the basis of clear and convinc-
ing evidence. The court found that the department had
made reasonable efforts to reunify the child and the
respondent, had complied with all court orders, and had
timely offered the respondent ‘‘services in accordance
with the specific steps,’’ but that the respondent ‘‘did
not successfully engage in any services offered to [him]
and failed to comply with [his] specific steps.’’ The court
found that providing additional time for the respondent
to rehabilitate would be unavailing because the respon-
dent had not made sufficient efforts ‘‘to adjust [his]
situation in order to parent [the child],’’ or ‘‘to conform
[his] conduct to even minimally acceptable parental
standards.’’ The court concluded that termination of
the respondent’s parental rights as to the child would
serve the best interest of the child, and appointed the
commissioner as statutory parent. This appeal
followed.
   On appeal, the respondent claims that the trial court
erred by predicating its judgment terminating his paren-
tal rights as to the child on the prior neglect adjudica-
tion, which he contends was entered improperly. Specif-
ically, he objects to the fact that the underlying neglect
proceeding took place in his absence, as he first
appeared in the case as a party more than two months
later. He argues that because § 17a-112 (j) (3) (B) (i)
requires a finding that the child ‘‘has been found by the
Superior Court . . . to have been neglected, abused or
uncared for in a prior proceeding’’ and because he was
denied an opportunity to participate or plead in
response to the prior neglect proceeding, the neglect
adjudication was invalid and that the trial court erred
by relying on it as a predicate for its judgment terminat-
ing his parental rights as to the child. The respondent
has not otherwise challenged the court’s termination
of his parental rights or its factual underpinnings.
   In response, the commissioner argues that the
respondent’s appeal is unreviewable because it consti-
tutes an impermissible collateral attack on the underly-
ing neglect judgment. The commissioner contends that
the appeal effectively targets a previous final judgment,
and because the neglect judgment was rendered validly
and the respondent failed to capitalize on avenues avail-
able to him to challenge it, he cannot now attack it
collaterally. We agree with the commissioner that the
respondent’s appeal is an impermissible collateral
attack on the validly rendered neglect judgment, which,
as noted, was rendered before the respondent’s pater-
nity had even been established.
   We begin our analysis by setting forth the relevant
legal principles and applicable standard of review. ‘‘[A]
claim that a trial court may not reconsider the issue of
neglect during a termination of parental rights proceed-
ing presents a mixed question of fact and law because
it involves the application of factual determinations to
the statutory scheme for the protection of the well-
being of children. In such circumstances, an appellate
court employs the de novo standard of review.’’ In re
Stephen M., 109 Conn. App. 644, 658, 953 A.2d 668
(2008). We will not, however, review claims that are
collateral attacks on prior judgments. With regard to
the statutory scheme set forth in § 17a-112, the child’s
need for stability places an emphasis on the need for
litigants to follow proper procedural avenues in order
to obtain review. See In re Shamika F., 256 Conn. 383,
406–407, 773 A.2d 347 (2001) (permitting late collateral
attack would be procedurally impermissible because it
would ‘‘interfere seriously with [children’s] ability to
experience any kind of family stability with either a
biological or a foster family’’ and undermine ‘‘the pur-
pose of the collateral attack rule as well as the goal of
our state agencies in protecting the neglected children
of Connecticut’’).
   Section 17a-112 (j) provides, as one of its threshold
statutory grounds, that ‘‘[t]he Superior Court . . . may
grant a petition filed pursuant to this section if it finds
by clear and convincing evidence that . . . (3) . . .
(B) the child (i) has been found by the Superior Court
or the Probate Court to have been neglected, abused
or uncared for in a prior proceeding . . . and the par-
ent of such child has been provided specific steps to
take to facilitate the return of the child to the parent
. . . and has failed to achieve such degree of personal
rehabilitation as would encourage the belief that within
a reasonable time, considering the age and needs of
the child, such parent could assume a responsible posi-
tion in the life of the child . . . .’’6
    ‘‘A neglect petition and a petition for the termination
of parental rights present distinct and separate claims.’’
In re Stephen M., supra, 109 Conn. App. 657 n.21. A
judgment finding that a child is neglected is an immedi-
ately appealable final judgment; id., 665; and as a final
judgment, it must be challenged via direct appeal. As
a key principle, ‘‘[i]f no appeal is filed in a timely fashion,
the parents may not collaterally attack those findings
during a termination of parental rights trial, and the trial
court adjudicating the termination of parental rights is
bound by the findings made in the prior proceeding.’’
Id. ‘‘[O]ur child welfare laws are designed in such a way
that subsequent proceedings are predicated on findings
made and orders issued in prior proceedings.’’ Id., 663.
In a termination of parental rights trial, ‘‘the issue to
be litigated with respect to [a parent’s] failure to achieve
personal rehabilitation . . . is whether the respondent
. . . can be restored to a constructive useful role as a
parent within a reasonable time considering the age
and needs of the child . . . . ’’ (Citations omitted.) Id.,
665 n.25. The public policy interests inherent in juvenile
cases reinforce this need for timely resolutions of dis-
puted issues. See In re Shamika F., supra, 256 Conn.
406–407; see also In re Jonathan M., 255 Conn. 208,
231, 764 A.2d 739 (2001) (‘‘as parens patriae, the state
is also interested in the accurate and speedy resolution
of termination litigation in order to promote the welfare
of the affected child’’); In re Stephen M., supra, 664
(‘‘[t]he best interests of the children, especially their
interests in family stability and permanency, support
the conclusion that findings in earlier child welfare
proceedings cannot be attacked collaterally in later pro-
ceedings’’). Because the judgment of neglect is a final
judgment, ‘‘under § 17a-112 (j) (B) (i), the petitioner
did not have to prove at the termination hearing that
the [child was] neglected but only that the [child] had
been found to be neglected in a prior proceeding.’’7
(Emphasis added.) Id., 659.
   The respondent argues that the neglect adjudication
could not be relied on to satisfy the requirements of
§ 17a-112 (j) (3) (B) (i) because the child was adjudi-
cated neglected in his absence and he had no opportu-
nity to plead. He argues that he was entitled to be a
party to the proceeding, even though his paternity had
not yet been established. He further argues that because
he was not made a party and ‘‘[a]t no time did the court
. . . canvass him about whether he wished to contest
the existing neglect adjudication,’’ the commissioner
cannot use the judgment of neglect against him in a
subsequent termination proceeding. We disagree that
there was any due process violation in the respondent’s
case. The respondent’s claim is unavailing because his
paternity was not established until after the neglect
proceeding, at which time he was immediately joined
into the case and was advised of the remedies available
to him to contest the neglect adjudication, but he failed
to take advantage of any of them. Acceptance of his
argument would permit a collateral attack on a valid
final judgment and would undermine important pub-
lic policy.
   A finding that a child is neglected is not a finding of
fault against the parent but a fact relating to the status
of the child. See In re T.K., 105 Conn. App. 502, 505–506,
939 A.2d 9, cert. denied, 286 Conn. 914, 945 A.2d 976
(2008) (‘‘[A]n adjudication of neglect relates to the sta-
tus of the child . . . . Although [General Statutes]
§ 46b-129 requires both parents to be named in the
petition, the adjudication of neglect is not a judgment
that runs against a person or persons so named in the
petition; [i]t is not directed against them as parents,
but rather is a finding that the children are neglected
. . . .’’ (Emphasis omitted; internal quotation marks
omitted.)); see also In re Zamora S., 123 Conn. App.
103, 110, 998 A.2d 1279 (2010) (‘‘[a] neglect petition is
sui generis and, unlike a complaint and answer in the
usual civil case, does not lead to a judgment for or
against the parties named’’ (internal quotation marks
omitted)); In re David L., 54 Conn. App. 185, 193, 733
A.2d 897 (1999) (‘‘[t]he statutes and rules of practice
. . . do not afford a parent in a neglect proceeding the
right to require the trial court to adjudge each parent’s
blameworthiness for a child’s neglect’’). Consequently,
a parent who is absent from neglect proceedings is not
denied due process when his or her parentage of the
child is not yet known.8
  Here, the commissioner reasonably believed that a
different man was the child’s father. At the neglect
hearing, E identified the respondent as the father. A
court-ordered paternity test confirmed E’s assertion in
April, 2018, at which point the court found that the
respondent was the child’s father. Thus, although the
respondent was not a party to the neglect proceeding
in October, 2017, he was not legally required to be a
party because the proceeding centered on the status of
the child. See In re T.K., supra, 105 Conn. App. 505–506;
see also In re Zoey H., 183 Conn. App. 327, 346–47, 192
A.3d 522 (father’s subsequent entry into case did not
invalidate previous neglect adjudication and obligate
court to afford him fitness hearing), cert. denied, 330
Conn. 906, 192 A.3d 425 (2018).
   The case on which the commissioner relies, In re
Zoey H., supra, 183 Conn. App. 327, features strikingly
similar facts to the present case. In In re Zoey H., the
commissioner filed a neglect petition on behalf of the
child. Id., 337. The mother identified a man as the father.
The putative father was named in the case and stood
silent at the neglect hearing. Id., 337–38. The child was
then adjudicated neglected and committed to the cus-
tody of the commissioner. Id., 338. The respondent
appeared six months later and a judgment of paternity
was entered. Id., 343. He subsequently filed two motions
to revoke commitment, both of which were denied, and
then appealed the denial of his second motion, asserting
a due process right to an adjudicatory hearing on his
fitness as a parent. Id., 343–44. This court rejected his
request, concluding that the trial court did not need to
hold a hearing to determine his fitness when the child
already had been found uncared for prior to his entry
into the case. This court explained that ‘‘[the child]
was adjudicated uncared for by the Superior Court and
committed to the care and custody of the petitioner
before the respondent ever appeared and asserted that
he was [the child’s] father; indeed, a different man was
purported to be her father, and he appeared at the
hearing on the petition. The respondent’s later appear-
ance in the case and the results of his paternity test do
not change the historical fact that, at the time of her
commitment, [the child] was homeless and, therefore,
uncared for within the meaning of our child protection
statutes, regardless of parentage.’’ Id., 338–39.
   The same logic holds true in the present case. The
respondent’s absence at the neglect hearing is not
legally significant because the child’s father was unde-
termined at the time the child was adjudicated
neglected. Just as in In re Zoey H., the respondent
in the present case was not known to be the child’s
biological father when the commissioner filed her pre-
liminary neglect petition. See id., 337. As noted, when
the department learned from E about the respondent
and his alleged paternal status, the department took
timely measures to join him into the proceedings and
to seek a judgment of his paternity. At the hearing on
December 28, 2017, the respondent was advised by the
court of the avenues he could take to challenge the
finding of neglect. The court arranged for legal repre-
sentation and advised him that ‘‘[t]he child’s in the care
and custody of the [department] already and has already
been found neglected,’’ but that the respondent had
‘‘the right to have a hearing moving forward on any
future changes in the case’’ and ‘‘to have any disposi-
tional hearing at this point as to the issue of neglect
and then on any new petitions that may be forthcoming
in the future.’’ The respondent’s absence from the
neglect proceeding thus did not deprive him of any due
process, because the department subsequently joined
him to the proceeding and the court advised him of the
avenues available to him to challenge the judgment.
The respondent did not file a motion to open the neglect
judgment, even though the statutory four month period
for opening the judgment had not yet expired, nor did
he file any motion to revoke commitment. His failure
to do so renders his appeal an impermissible collat-
eral attack.
   ‘‘The department sets about to do its work pursuant
to the findings made and steps ordered pursuant to a
trial on a neglect petition. Those findings and orders
place the respondent parents on notice as to what is
expected of them if they are to regain custody of their
children.’’ In re Stephen M., supra, 109 Conn. App. 665.
The department worked with the respondent until mid-
2019, with the goal of reunification through satisfaction
of court-ordered specific steps. Throughout this pro-
cess, the respondent acquiesced in the judgment of
neglect and did not at any time avail himself of his
opportunity to challenge it. The court found that the
department made reasonable efforts to achieve its goal
of reunification, but that the respondent failed to fully
meet the criteria in his court-ordered specific steps and
then failed to appear both at his plea date and at the
termination of parental rights trial itself. In sum, the
record indicates that the respondent, after taking no
action to challenge the adjudication that his child was
neglected and acquiescing in that judgment, now seeks
to collaterally attack that judgment following the termi-
nation of his parental rights. This he may not do.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** November, 20, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The court also terminated the parental rights of the child’s mother, E,
finding that she had been unavailable to the Department of Children and
Families since 2017 and had abandoned the child. Because she has not
appealed, we refer in this opinion to the respondent father as the respondent.
   2
     The attorney for the minor child submitted a statement, pursuant to
Practice Book § 67-13, adopting the commissioner’s brief.
   3
     The newly amended permanency plan of reunification remained concur-
rent with the plan of termination of parental rights and adoption.
   4
     The department asserted that the respondent ‘‘has shown an inability
to be rehabilitated. . . . [The respondent] has not complied with the expec-
tations set by the [d]epartment regarding employment, housing, and creating
a strong bond with his son. [The respondent] has also shown an inability
to fully comprehend the situation regarding his son and [has not taken]
responsibility.’’
   5
     The record reveals that following the respondent’s April, 2018 incarcera-
tion, the department arranged a total of nine monthly visits with the child
pursuant to the amended permanency plan, and that these visits became
weekly upon the respondent’s release from incarceration in February, 2019.
The respondent exhibited inconsistent attendance, as he was ‘‘habitually
. . . late to visits and has missed at least [two] visits without notice.’’
   6
     General Statutes § 17a-112 (j) provides in relevant part: ‘‘The Superior
Court, upon notice and hearing as provided in sections 45a-716 and 45a-
717, may grant a petition filed pursuant to this section if it finds by clear
and convincing evidence that (1) the Department of Children and Families
has made reasonable efforts to locate the parent and to reunify the child
with the parent in accordance with subsection (a) of section 17a-111b, unless
the court finds in this proceeding that the parent is unable or unwilling to
benefit from reunification efforts, except that such finding is not required
if the court has determined at a hearing pursuant to section 17a-111b, or
determines at trial on the petition, that such efforts are not required, (2)
termination is in the best interest of the child, and (3) . . . (B) the child
(i) has been found by the Superior Court or the Probate Court to have been
neglected, abused or uncared for in a prior proceeding . . . and the parent
of such child has been provided specific steps to take to facilitate the return
of the child to the parent . . . and has failed to achieve such degree of
personal rehabilitation as would encourage the belief that within a reason-
able time, considering the age and needs of the child, such parent could
assume a responsible position in the life of the child . . . .’’
   7
     After the commissioner establishes that the child has been found
neglected in a prior proceeding, the commissioner still has the burden to
show in the dispositional phase, by clear and convincing evidence, that the
‘‘continuation of the respondent’s parental rights is not in the best interest
of the child.’’ In re Alison M., 127 Conn. App. 197, 211, 15 A.3d 194 (2011).
   8
     The respondent relies principally on In re Joseph W., 301 Conn. 245, 21
A.3d 723 (2011), for his argument that the trial court had an obligation to
canvass him when he first appeared in the case, so as to ensure that he had
a fair opportunity to contest the neglect adjudication. In re Joseph W., does
not advance the respondent’s argument. In that case, the court improperly
entered a neglect adjudication where the father was present, yet was pre-
vented from contesting it or subsequently opening the judgment. Id., 261–63.
On appeal, this court concluded that the neglect judgment was improper
because the father had no opportunity to contest it, and thus it could not
be relied on to subsequently terminate the father’s parental rights. See In
re Joseph W., 121 Conn. App. 605, 621, 997 A.2d 512 (2010), aff’d, 301 Conn.
245, 21 A.3d 723 (2011). In affirming this court’s ruling, our Supreme Court
rejected the commissioner’s argument that the appeal was an impermissible
collateral attack on the denial of the motion to open, concluding that the
ruling was not an appealable final judgment because the court did not
‘‘categorically deny’’ the motion to open. In re Joseph W., supra, 301
Conn. 264.
   This case does not feature the due process problems that were present
in In re Joseph W. The respondent in the present case was unknown to the
commissioner when the underlying neglect adjudication took place, unlike
the respondent in In re Joseph W., who was a party to the proceeding and
who attempted to enter a plea at that time. The respondent in the present
case was not compelled to stand silent because the court advised him of
his rights when he first appeared. Thus, the neglect adjudication in the
present case was a proper final judgment. The respondent simply did not
exercise his right to file a motion to open the judgment or otherwise act
to challenge the underlying neglect adjudication directly.